Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000137
                                                         07-JUL-2014
                                                         08:36 AM




                          SCWC-13-0000137



           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________

        THOMAS NISHIMURA, COLETTE NISHIMURA, individually

             and on Behalf of a Class of All Persons


      Similarly Situated, Petitioners/Plaintiffs-Appellees,



                                 vs.



                        GENTRY HOMES, LTD.,
              a Hawai'i Domestic Profit Corporation,
                   Respondent/Defendant-Appellant
                                 and
     SIMPSON MANUFACTURING CO., INC., a Delaware Corporation;
   SIMPSON STRONG-TIE COMPANY, INC., a California Corporation;
        JOHN and JANE DOES 1-100, DOE PARTNERSHIPS 1-100;
  DOE CORPORATIONS 1-100; DOE GOVERNMENTAL AGENCIES 1-100; and
                DOE ASSOCIATIONS 1-100, Defendants.
 _______________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS


             (CAAP-13-0000137; CIV. NO. 11-1-1522-07)



       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI


 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
 


          Petitioners/Plaintiffs-Appellees Thomas Nishimura,



Colette Nishimura, individually and on Behalf of a Class of All



Persons Similarly Situated’s Application for Writ of Certiorari,



filed on May 27, 2014, is hereby accepted and will be scheduled



for oral argument.   The parties will be notified by the appellate
 

clerk regarding scheduling. 


          DATED: Honolulu, Hawai'i, July 7, 2014.

Melvin Y. Agena                 /s/ Mark E. Recktenwald

for petitioners


                                /s/ Paula A. Nakayama

Sarah M. Love


for respondent                  /s/ Sabrina S. McKenna



                                /s/ Richard W. Pollack



                                /s/ Michael D. Wilson






                                  2